         Case 2:19-cv-06106-MAK Document 53 Filed 07/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GERARD TRAVERS                              : CIVIL ACTION
                                             :
                       v.                    : NO. 19-6106
                                             :
 FEDEX CORPORATION                           :

                                         ORDER
       AND NOW, this 20th day of July 2020, upon considering the Defendant’s Motion to

dismiss (ECF Doc. No. 30), Plaintiff’s Response (ECF Doc. No. 36), Defendant’s Reply (ECF

Doc. No. 40), the parties’ supplemental Memoranda (ECF Doc. Nos. 47, 48, 49, 50) responsive to

our May 20, 2020 Order (ECF Doc. No. 42), and for reasons in the accompanying Memorandum,

it is ORDERED the Defendant’s Motion to dismiss (ECF Doc. No. 30) is GRANTED and the

Clerk of Court shall close this case.



                                                  ________________________
                                                  KEARNEY, J.
